    Case: 1:18-cv-02624 Document #: 91 Filed: 11/01/18 Page 1 of 4 PageID #:911




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF
                             ILLINOIS EASTERN DIVISION

ADAM GRAY,                                    )
                                              )
               Plaintiffs,                    )
                                              )
               v.                             )       No. 18 cv 2624
                                              )
CITY OF CHICAGO, et al.,                      )       Judge John Z. Lee
                                              )
               Defendants.                    )

        AGREED MOTION FOR ENTRY OF CONFIDENTIALITY ORDER AND
            QUALIFIED HIPAA AND MHDDCA PROTECTIVE ORDER

       Defendant City of Chicago (“City”), by its attorney, Terrence M. Burns of Reiter Burns

LLP, hereby moves this Honorable Court for entry of an agreed confidentiality order and qualified

HIPAA and MHDDCA protective order. In support thereof, Defendant City states as follows:

       1.      On October 1, 2018, plaintiff filed his second amended complaint in this matter

alleging § 1983 civil rights claims, including false confession, unlawful detention, violation of due

process, failure to intervene, and conspiracy and state law claims for intentional infliction of

emotional distress, malicious prosecution, and civil conspiracy. Plaintiff also alleges a Monell

claim against the City. (Dkt. 82.)

       2.      Plaintiff’s claims arise from his arrest and conviction for an arson double murder

that occurred when he was 14 years of age. He alleges as a result of his wrongful conviction he

suffered severe emotion, mental and physical suffering.

       3.      Documents pertaining to parties and non-parties have been (or will be) sought in

this matter, including the production of information protected from disclosure by statute; financial

information; medical information, including psychiatric and mental health records; personal

identity information; income tax returns (including attached schedules and forms), W-2 forms and
    Case: 1:18-cv-02624 Document #: 91 Filed: 11/01/18 Page 2 of 4 PageID #:912



1099 forms; personnel and employment records, juvenile law enforcement records; and Chicago

Public Schools student records of Adam Gray, including his enrollment and graduation status,

transcripts, and disciplinary history.

       4.      The parties agree that entry of the proposed Agreed Confidentiality Order, attached

as Exhibit A, is necessary to ensure the protection of such information, consistent with the

principles of federal and Illinois law.

       5.      The proposed Agreed Confidentiality Order, Exhibit A, was drafted in accordance

with the Model Confidentiality Order in this District. To the extent any provisions differ from

those set forth in the model order, those differences are indicated in the redlined version of the

proposed Confidentiality Order, attached as Exhibit B, consistent with this Court’s standing order.

       6.      Additionally, the parties agree that entry of the Agreed Qualified HIPAA and

MHDDCA Protective Order, attached as Exhibit C, will facilitate receipt of plaintiff’s personal

health information (“PHI”), Mental Health Communication, and/or Mental Health Record, as those

terms are defined in the Health Insurance Portability and Accountability Act of 1996, (“HIPAA”)

codified primarily at 18, 26 and 42 U.S.C., 45 C.F.R. §§ 160 & 164, and the Mental Health and

Developmental Disabilities Confidentiality Act (“MHDDCA”), 740 ILCS 110/1-17.

       Wherefore, Defendant City respectfully requests this Court find good cause to enter the

proposed Agreed Confidentiality Order and proposed Agreed Qualified HIPAA, Exhibit A, and

MHDDCA Protective Order, Exhibit C.




                                                2
   Case: 1:18-cv-02624 Document #: 91 Filed: 11/01/18 Page 3 of 4 PageID #:913



Dated: November 1, 2018                    Respectfully submitted,


                                           s/ Elizabeth A. Ekl
Terrence M. Burns                          Attorney No. 06242840
Elizabeth A. Ekl                           One of the Attorneys for Defendant,
Paul A. Michalik                           CITY OF CHICAGO
Daniel M. Noland
Katherine C. Morrison
Reiter Burns LLP
311 South Wacker Dr., Suite 5200
Chicago, Illinois 60606
312.982.0090
312.429.0644 (facsimile)




                                       3
    Case: 1:18-cv-02624 Document #: 91 Filed: 11/01/18 Page 4 of 4 PageID #:914



                                CERTIFICATE OF SERVICE

       I hereby certify that on November 1, 2018, I electronically filed the foregoing Motion for

Entry of Agreed Confidentiality Order and Agreed Qualified HIPAA and MHDDCA Order

with the Clerk of the Court using the ECF system, which sent electronic notification of the filing

on the same day to all counsel of record via the Court’s CM/ECF system.

 Attorneys for Plaintiff                           Attorneys for Defendant Cook County
 Jon Loevy                                         Kenneth M. Battle
 Cindy Tsai                                        Winnefred A. Monu
 Tara E. Thompson                                  Jessica Gomez-Feie
 Loevy & Loevy                                     O’Connor & Battle LLP
 311 N. Aberdeen, 3rd Floor                        20 N. Clark St., Suite 1600
 Chicago, IL 60607                                 Chicago, IL 60602
 312-243-5900                                      312-786-4600
 312-243 5902 (fax)                                kbattle@mokblaw.com
 jon@loevy.com                                     wmonu@mokblaw.com
 cindy@loevy.com                                   jgf@mokblaw.com
 tara@loevy.com

 Attorney for Plaintiffs                           Attorney for Defendants Linda Martinez, Percy
 Elizabeth C. Wang                                 Davis, Daniel McInerney, Robert Fitzpatrick,
 Loevy & Loevy                                     and Elizabeth K. Barton as Special
 2060 Broadway                                     Representative of the Estates of Nicholas C.
 Suite 460                                         Crescenzo, Jr., George Jenkins, Michael A.
 Boulder, CO 80302                                 Pochordo, Craig Cegielski, Joseph Gruszka and
 720-328-5642                                      Ernest W. Rokosik
 elizabethw@loevy.com                              Avi T. Kamionski
                                                   Shneur Z. Nathan
                                                   Helen O’Shaughnessy
                                                   Christopher A. Wallace
                                                   Nathan & Kamionski LLP
                                                   140 S. Dearborn Suite 1510
                                                   Chicago, IL 60603
                                                   312-612-1928
                                                   akamionski@nklawllp.com
                                                   snathan@nklawllp.com
                                                   helen@nklawllp.com
                                                   chris@nklawllp.com


                                                  s/ Elizabeth A. Ekl
